      Case 3:21-cv-00442-SDD-EWD          Document 1     08/02/21 Page 1 of 52




                   IN THE UNITED STATES DITRICT COURT
                  FOR THE MIDDLE DISTRICT OF LOUISIANA

LINDSEY LEE, WAYNE BALLARD, JR., CIVIL ACTION NO.:
JENNIFER BALLARD, RONALD
ROBERTS, III, KATHRYN ROBERTS,
ZACHARY RUSSELL, LACEY RUSSELL,
LUIS HINOSTROZA, TIM ADDISON, II,
STACY ADDISON, JONATHAN
McMORRIS, AND
GILBERT BANKSTON, III

VERSUS

 D.R. HORTON, INC. – GULF COAST,
 D.R. HORTON, INC., ACADIAN TRACE
 HOA, INC., LIVINGSTON PARISH
 COUNCIL, GEORGE KURZ, DAVID
 STANTON, JAKE LAMBERT, AUSTIN R.
 KINCHEN, NICOLE S. LATO, DAWNA
 TULLY, DANIELLE VADO, RAFAEL
 VADO, ROBERT W. BLANSETT,
 CURNESHIA S. SKINNER, JON
 JERMAINE PALMER, KYLE A.
 BURGAN, DEMERRIA DRAKE-YOUNG,
 KOURTIN MORRELL, JANICE
 MORGAN, PHILLIP J. DAVIDSON, JR.,
 STEVEN J. SCAVO, JR., RICHARD M.
 ADAMS, JOSHUA P. SERRANO,
 JENNIFER GONZALES, DAWN SMITH,
 AND RYAN SMITH
______________________________________________________________________________

                 COMPLAINT AND DEMAND FOR JURY TRIAL
______________________________________________________________________________
      NOW INTO COURT, through undersigned counsel, come the following individuals:

      1)    LINDSEY LEE - a person of the full age of majority and resident domiciliary of
            the Parish of Livingston, State of Louisiana;

      2)    WAYNE BALLARD, JR. and JENNIFER BALLARD - both persons of the age
            of majority and resident domiciliaries of the Parish of Livingston, State of
            Louisiana;




                                           1
        Case 3:21-cv-00442-SDD-EWD              Document 1       08/02/21 Page 2 of 52




       3)      RONALD ROBERTS, III and KATHRYN ROBERTS - both persons of the age
               of majority and resident domiciliaries of the Parish of Livingston, State of
               Louisiana;

       4)      ZACHARY RUSSELL and LACEY RUSSELL - both persons of the age of
               majority and resident domiciliaries of the Parish of Livingston, State of Louisiana;

       5)      LUIS HINOSTROZA - a person of the full age of majority and resident
               domiciliary of the Parish of Livingston, State of Louisiana;

       6)      TIM ADDISON, II and STACY ADDISON - both persons of the age of majority
               and resident domiciliaries of the Parish of Livingston, State of Louisiana;

       7)      JONATHAN McMORRIS - a person of the full age of majority and resident
               domiciliary of the Parish of Livingston, State of Louisiana; and

       8)      GILBERT BANKSTON, III - a person of the full age of majority and resident
               domiciliary of the Parish of Livingston, State of Louisiana

(hereinafter collectively referred to as APlaintiffs@), both individually and in their representative

capacity, who respectfully move this Honorable Court as follows:

                                           PROLOGUE

       This litigation tells a modern day story of David versus Goliath. Goliath is D.R. Horton, a

New York Stock Exchange company and self-described largest residential developer in the United

States. ADavid@ is the 10 families of Acadian Trace, who bought their homes in Acadian Trace

subdivision prior to D.R. Horton's acquisition of the unimproved lots.

       Ever since D.R. Horton purchased the development, the company placed its employees on

the Homeowners Association Board of Directors and gave itself carte blanche authority to do what

it pleases, when it pleases. Moreover, investigation reveals that D.R. Horton changed the approved

subdivision elevation and drainage on the existing plat without any Livingston Parish approval.

       The Acadian Trace Subdivision Board of Directors believes it is the ultimate authority of

the Homeowners Association, responsible for overseeing all aspects of the association, including


                                                 2
             Case 3:21-cv-00442-SDD-EWD                   Document 1         08/02/21 Page 3 of 52




finances, management, the employment of a professional property manager, the hiring and

management of legal counsel, setting policy, enforcing the restrictive covenants, and ensuring the

proper operation of the Homeowners Association 1. This purported policy has allowed D.R. Horton

to completely alter the building restrictions of the neighborhood, and by doing so, D.R. Horton

has caused extensive damage to the prior homeowners by arbitrarily raising the elevation of all

D.R. Horton lots without proper governmental authority, causing flooding and a lack of proper

drainage. (Recently, D.R. Horton has reached out to these affected parties with a letter in which

D.R. Horton offers to "observe" the drainage issues).

         These practices by D.R. Horton cannot be considered a mistake. The change in the

natural water flow as approved by the Livingston Parish Council was not followed which now

causes rainwater to back up into some houses and floods carports. As various Courts across the

United States have made clear, D.R. Horton continues to be engaged in unfair practices Athat

offend established public policy and is immoral, unethical, oppressive, unscrupulous@ solely for

D.R. Horton's financial benefit 2.

Examples of D.R. Horton's practices are:

$        In Re: Miami Florida Majorca Isles Condominiums - Mukamal v. Steven M. Gladstone,

         Steven M. Gladstone CPA & Associates, LLC N/K/A Gladstone & Company, LLC, D.R.

         Horton, Inc., and Amalia Papadimitriou, Docket No.: 12-19056-AJC, U.S. Bankruptcy

         Court for the Southern District of Florida; Verdict - $16.3 million dollar fine for breach of




         1
          There is ongoing litigation in Lafayette Parish for similar nefarious acts. See Nicole Vincent, et al. v. D.R.
Horton, Inc. - Gulf South, et al., docket no. 2020-1172, 15th Judicial District Court.

         2
             A review of D.R. Horton=s SEC filings shows $400,000,000 is set aside for these types of Aissues.@


                                                           3
    Case 3:21-cv-00442-SDD-EWD               Document 1         08/02/21 Page 4 of 52




    fiduciary     duty,   breach    of   contract,     unfair     trade     practices;     See   also

    www.independentamericancommunities.com/2016/11/07/judge-calls-dr-horton-greedy-

    corporate-giant-in-hoa-lawsuit;

$   In Re Herons Landing Subdivision Jacksonville Florida - D.R. Horton, Inc. - Jacksonville

    v. Heron's Landing Condo. Ass'n of Jacksonville, Inc., 266 So. 3d 1201 (Fla. Dist. Ct. App.

    2018); 9.6 million Dollar verdict from Florida Supreme Court for faulty building practices;

    see also Clark, K. (2017, Dec. 27), www.actionnewsjax.com/news/local/herons-landing-

    community-still-waiting-on-millions-in-settlement-money-from-homebuilder-dr-

    horton/669957321;

$   The North Carolina Attorney General's Office has investigated 20 complaints filed by

    homeowners against the developers since late 2014. In documents WECT obtained from

    the NCAGO, complaints ranged from flooded homes blamed on the construction to

    subcontractors allegedly filling up 5-gallon buckets at a homeowner's outside faucet to be

    used at nearby homes under construction; DelPrete, C. (2018, June 13),

    www.wect.com/story/38415113/wect-investigates-history-of-distrust-between-

    homeowners-and-dr-horton.

$   Conservatory Neighborhood Aurora Colorado - 13.5 million dollar loss in arbitration for

    a    faulty       drainage     system;        Armbrister,     M.        (2017,       Apr.     11),

    www.bizjournals.com/denver/news/2017/04/11/aurora-hoa-wins-13-5-million-award-in-

    dispute-with.html.

$   Aurora CO -Prairie Ridge at Saddle Rock Neighborhood – 4 million dollar arbitration

    award          against         DR        Horton         for           faulty         construction;




                                              4
    Case 3:21-cv-00442-SDD-EWD             Document 1      08/02/21 Page 5 of 52




    www.denver.cbslocal.com/2021/03/17/d-r-horton-ordered-to-pay-to         -repair-crumbling-

    community;

$   Superior, Colorado – HOA awarded $39.5 million settlement for building defects,

    including cracked foundations and walls and poor land drainage, Zurier, S. (2005, Oct.

    27), www.builderonline.com/building/regulation-policy/suit-settled_o;

$   Smith v D.R. Horton - 2016 - South Carolina Supreme Court rules that arbitration clauses

    in D.R. Hortons Sales contracts are unconstitutional; Smith v. D.R. Horton, Inc., 417 S.C.

    42, 790 S.E.2d 1 (2016);

$   Denver CO - Carlyle Park in Highlands Ranch - $19.5 million settlement to repair homes,

    Carlyle Park Homeowners Association v. DR Horton, Inc., et al., Case No. 03CV1345

    (Arapahoe County, Colorado District Court);

$   Colorado – multiple developments have filed suit against D.R. Horton, claiming defects

    due    to    shoddy    construction;    www.denver.cbslocal.com/2011/07/14/dozens-of-

    homeowners-sue-d-r-horton-over-building-defects;

$   30 homeowners in the Vista Veja subdivision in Albuquerque New Mexico have filed suit

    for construction defects, Plaintiffs are filing suit under the consumer protection law;

    www.abqjournal.com/1272363/homeowners-sue-d-r-horton-over-workmanship;

$   Nevada De Paz Neighborhood - 14 separate settlements with D.R. Horton involving

    landscaping and construction defects; Azure Manor/Rancho de Paz Homeowners

    Association v. D.R. Horton, Inc., et al., Docket No.: A-15-722312-D, District Court, Clark

    County, Nevada;




                                            5
    Case 3:21-cv-00442-SDD-EWD             Document 1       08/02/21 Page 6 of 52




$   Oregon DEQ fined D.R. Horton 66k for violating building permits; Vaughn, C. (2017, Aug.

    11),   www.pamplinmedia.com/scs/83-news/360994-251427-dr-horton-nabbed-again-by-

    state-for-wetlands-erosion-issues;

$   Denham Springs LA - Martin v DR Horton and Alliant Air Conditioning - D.R. Horton

    built numerous faulty homes with incompatible air conditioners causing massive electricity

    bills and systems failures; Martin v. D.R. Horton, Inc., Docket No.: 07-940-RET-DLD,

    U.S.D.C., M.D. LA;

$   Florida - D.R. Horton installed a community-wide underdrain system which was intended

    to move foundation ground water away from the homes and under the streets. The system

    failed due to improper design and construction, which caused water to back up into several

    homes. Additionally, D.R. Horton's contractors buried the access points under the asphalt,

    without leaving any markings or a map of their exact locations, making maintenance of the

    system impossible. After a two-week arbitration hearing that involved expert testimony

    regarding hydrology, geohydrology, geochemistry and soil mechanics, the arbitrator

    awarded the Association $7,683,000, after payment of all fees and costs; Schindler, A.

    (2019, Nov. 19), www.firstcoastnews.com/article/news/local/victory-or-cautionary-tale-

    after-years-of-legal-battles-condo-owners-finally-win-fight-against -dr-horton;

$   D.R. Horton is under investigation for installing faulty water piping in thousands of homes

    in Alabama; Gauntt, J. (2018, May 16), wbrc.com/story/38210106/more-frustrated-

    homeowners-come-forward-about-water-leaks-dr-horton-built-homes;

$   Vitale v DR Horton - Multiple home owners are suing in Hawaii for the installation of

    faulty hurricane straps in constructed homes; 2016 WL 4203399;




                                             6
       Case 3:21-cv-00442-SDD-EWD               Document 1      08/02/21 Page 7 of 52




$      North Carolina - Existing homeowners complained of flooding after D.R. Horton began

       developing a subdivision nearby; DelPrete, C. (2018, April 24). ANeighbors Blame DR

       Horton for Flooded Backyards.@      www.wect.com/story/38031006/neighbors-blame-dr-

       horton-for-flooded-backyards;

$      Zachary, Louisiana - D.R. Horton subdivision construction is blamed for flooding of

       existing homes - McClure, Olivia. AZachary resident says new Meadow View development

       is causing flooding and other problems.@ The Advocate, 2/26/19;

$      Texas - Homeowners in Dallas-Fort Worth complain of flooding after construction of a

       D.R. Horton Subdivision - Zheng, L. (2020, Jan. 17). AFort Worth Subdivision Adds to

       Flood Problems, Landowner Says.@ www.nbcdfw.com/news/local/fort-worth-subdivision-

       adds-to-flood-problems-owner-says/2294320;

$      South Carolina - Residents of Myrtle Beach blame D.R. Horton subdivision construction

       for flooding problems to existing homes - Kummerer, S. (2019, Sept. 19). ANeighborhoods

       Voicing   Concerns    Over   Flooding        Impacts   from   Rapid   Housing   Growth.@

       www.wmbfnews.com/2019/09/29/neighborhoods-voicing-concerms-over-flooding-

       impacts-rapid-housing-growth.

                                        OVERVIEW

                                           1.

       Plaintiffs, individually as property owners of certain residential lots in Acadian Trace

Subdivision in Livingston Parish seek a declaratory judgment and damages against defendants,

D.R. Horton, Inc. - Gulf Coast and D.R. Horton, Inc., enjoining any further construction of




                                                7
             Case 3:21-cv-00442-SDD-EWD                    Document 1       08/02/21 Page 8 of 52




residential homes in their subdivision which violate the original Declaration of Covenants and

Restrictions for Acadian Trace and Dedication and Transfer of Common Properties. 3

                                                           2.

         In addition to or in the alternative, Plaintiffs, individually and in their representative

capacity as members of the Acadian Trace HOA, Inc., seek a declaratory judgment to void and

nullify the Termination of Declaration of Building Restrictions and Predial Servitudes 4, executed

contemporaneously with the Assignment of Developer Rights to Defendant D.R. Horton, Inc. -

Gulf Coast 5. With the recordation of these two (2) documents, Defendant D.R. Horton, Inc. -

Gulf Coast essentially unilaterally did away with the restrictive covenants that had been in place

for nearly a decade, to the detriment of Plaintiffs.

                                                      3.

         Pursuant to Fed. R. Civ. P. 57, et seq., Plaintiffs seek a Declaration by this Honorable Court

that said Termination of Declaration of Building Restrictions and Predial Servitudes is unlawful

and unenforceable.

                                                      4.

         In addition to or in the alternative, Plaintiffs, individually and in their representative

capacity as members of Acadian Trace HOA, Inc., seek a declaratory judgment to void and nullify




         Recorded in the office of the Clerk and Recorder for the Parish of Livingston, State of Louisiana, at file
         3

number 720645 on June 11, 2010, incorporated herein by reference thereto (as Exhibit A (in globo)).

         Recorded in the office of the Clerk and Recorder for the Parish of Livingston, State of Louisiana, at file
         4

number 940343 on January 16, 2019, incorporated herein by reference thereto (as Exhibit B (in globo)).

         Recorded in the office of the Clerk and Recorder for the Parish of Livingston, State of Louisiana, at file
         5

number 940344 on January 16, 2019, incorporated herein by reference thereto (as Exhibit C (in globo)).


                                                           8
             Case 3:21-cv-00442-SDD-EWD                    Document 1       08/02/21 Page 9 of 52




the Amended and Restated Declaration of Covenants and Restrictions for Acadian Trace

Subdivision 6, which Defendant D.R. Horton, Inc. - Gulf Coast enacted without any approval or

input from Plaintiffs or any other members of Acadian Trace HOA, Inc., to Plaintiffs= detriment

and Defendant=s benefit.

                                                      5.

         Said Amended and Restated Declaration of Covenants and Restrictions for Acadian Trace

Subdivision is so grossly and unevenly weighted in D.R. Horton, Inc. - Gulf Coast=s favor that no

reasonable mind could believe that, had they been given the choice, any of Plaintiffs would have

willingly agreed to same.

                                                      6.

         This Alopsided@ document is a violation of public policy, and Plaintiffs therefore request a

Declaration by this Honorable Court that said Amended and Restated Declaration of Covenants

and Restrictions for Acadian Trace Subdivision are invalid, unlawful, and unenforceable.

                                                      7.

         In addition to or in the alternative, Plaintiffs aver that since D.R. Horton, Inc. - Gulf Coast

acquired the unimproved lots and began building more homes in Acadian Trace, Plaintiffs have

suffered issues with flooding and improper drainage of their properties, which Plaintiffs aver is

due solely to improper construction practices and/or faulty construction related to the subdivision

topography on the part of D.R. Horton, Inc. - Gulf Coast.




         6
         Recorded in the office of the Clerk and Recorder for the Parish of Livingston, State of Louisiana, at file
number 942002 on February 13, 2019, incorporated herein by reference thereto (as Exhibit D (in globo)).


                                                           9
        Case 3:21-cv-00442-SDD-EWD               Document 1     08/02/21 Page 10 of 52




                                               8.

       Plaintiffs did not have any problems with flooding and improper drainage prior to D.R.

Horton, Inc. - Gulf Coast=s venture into Acadian Trace.

                                 VENUE AND JURISDICTION

                                               9.

       Venue is proper pursuant to 28 U.S.C. § 1331 because this action arises under the law of

the United States, and 18 USC 1964(c) because plaintiffs assert claims under the Racketeering

Influence and Corrupt Organizations Act (“RICO”), 18 USC 1961 et. seq.

                                               10.

       Venue is proper under 28 USC 1391 (b)(2) because a substantial part of the events or

omissions giving rise to the claims in this complaint arise in the Middle District of Louisiana. For

Example D.R. Horton, Inc. - Gulf Coast, Acadian Trace HOA, Inc., and the Acadian Trace

subdivision are located in the Middle District of Louisiana. Upon information and belief this is

where Defendants Lambert, Kurtz, Acadian Trace HOA, Inc., and D.R. Horton, Inc. - Gulf Coast

coordinated their roles in the conspiratorial effort.

                                               11.

       Under 28 U.S.C. § 1367, this Court has jurisdiction to hear claims not under federal law

under the doctrine of supplemental jurisdiction. Plaintiffs request that that Court exercise this

discretion.




                                                    10
       Case 3:21-cv-00442-SDD-EWD              Document 1       08/02/21 Page 11 of 52




                                            PARTIES

                                             Plaintiffs

                                              12.

       Plaintiffs are and seek to represent homeowners of certain lots in Acadian Trace

Subdivision in Albany, Louisiana. By law and contract, Plaintiffs are mandatory members of

Acadian Trace HOA, Inc. Plaintiffs acquired their respective lots and/or homes and became

members of the HOA prior to the unlawful actions of Defendants set forth herein, and Plaintiffs

shall suffer irreparable harm and injury if D.R. Horton, Inc. - Gulf Coast=s construction activity is

not enjoined and other relief prayed for is not granted.

                                              13.

       Plaintiff, Lindsey Lee, acquired the property bearing the municipal address of 28371

Longfellow Lane in Albany, Louisiana on or about September 9, 2011.

                                              14.

       Plaintiffs, Wayne Ballard, Jr. and Jennifer Ballard, acquired the property bearing the

municipal address of 28468 Longfellow Lane in Albany, Louisiana on or about June 25, 2014.

Although Jennifer Ballard has since executed a quitclaim and has no interest in the subject

property, she has nonetheless suffered mental anguish and emotional damages as a result of

Defendants= actions.

                                              15.

       Plaintiff, Ronald Roberts, III, acquired the property bearing the municipal address of

28400 Longfellow Lane in Albany, Louisiana on or about November 30, 2015. Plaintiff, Kathryn

Roberts, married Ronald Roberts, III after his purchase of the subject property, but has nonetheless

suffered mental anguish and emotional damages as a result of Defendants= actions.



                                                 11
       Case 3:21-cv-00442-SDD-EWD            Document 1       08/02/21 Page 12 of 52




                                            16.

       Plaintiffs, Zachary Russell and Lacey Russell, acquired the property bearing the

municipal address of 30291 Mouton Lane in Albany, Louisiana on or about June 20, 2016.

                                            17.

       Plaintiff, Luis Hinostroza, acquired the property bearing the municipal address of 28458

Evangeline Lane in Albany, Louisiana on or about June 11, 2010.

                                            18.

       Plaintiffs, Tim Addison, II and Stacy Addison, acquired the property bearing the

municipal address of 28417 Evangeline Lane in Albany, Louisiana on or about June 20, 2016.

                                            19.

       Plaintiff, Jonathan McMorris, acquired the property bearing the municipal address of

28469 Evangeline Lane in Albany, Louisiana on or about January 5, 2012.

                                            20.

       Plaintiff, Gilbert Bankston, III, acquired the property bearing the municipal address of

28414 Evangeline Lane in Albany, Louisiana on or about May 14, 2015.



                                          Defendants

                                            21.

       Made defendants herein are the following:

       1)     D.R. HORTON, INC. - GULF COAST, a foreign corporation domiciled in the
              State of Delaware, licensed to do, and doing business in, the State of Louisiana,
              with their registered office in the State of Louisiana located in the Parish of East
              Baton Rouge, who may be served through their agent for service of process, CT
              Corporation System, 3867 Plaza Tower Drive, Baton Rouge, Louisiana, 70816;




                                               12
       Case 3:21-cv-00442-SDD-EWD            Document 1       08/02/21 Page 13 of 52




       2)     D.R. HORTON, INC. - a foreign corporation domiciled in the State of Delaware,
              licensed to do, and doing business in, the State of Louisiana, with their registered
              office in the State of Louisiana located in the Parish of East Baton Rouge, who may
              be served through their agent for service of process, CT Corporation System, 3867
              Plaza Tower Drive, Baton Rouge, Louisiana, 70816;

       3)     ACADIAN TRACE HOA, INC. - a Louisiana corporation domiciled in the Parish
              of Livingston, State of Louisiana, who may be served through their registered agent,
              George A. Kurz, 7696 Vincent Road, Denham Springs, Louisiana, 70726;

       4)     LIVINGSTON PARISH COUNCIL - a governmental subdivision of the Parish
              of Livingston, State of Louisiana, who may be served through their agent for service
              of process, Layton Ricks, Livingston Parish President, 20399 Government
              Boulevard, Suite 2, Livingston, Louisiana, 70754;

       5)     GEORGE KURZ - a person of the full age of majority and registered agent for
              Acadian Trace HOA, Inc., who can be served at 7696 Vincent Road, Denham
              Springs, Louisiana, 70726;

       6)     DAVID STANTON - a person of the full age of majority and officer for Acadian
              Trace HOA, Inc., who can be served at the HOA’s domicile address of 7696
              Vincent Road, Denham Springs, Louisiana, 70726;

       7)     JAKE D. LAMBERT - a person of the full age of majority and officer for Acadian
              Trace HOA, Inc., who can be served at the HOA’s domicile address of 7696
              Vincent Road, Denham Springs, Louisiana, 70726;


                                            22.

       In addition to the Defendants listed hereinabove at 1-7, Plaintiff LINDSEY LEE asserts

her claims against the following defendants, who own the two lots adjoining her residence:

       8)     AUSTIN R. KINCHEN - a person of the age of majority and resident domiciliary
              of the Parish of Livingston, State of Louisiana, and, upon information and belief,
              the owner of Lot 48 of Acadian Trace Subdivision in Livingston Parish, who may
              be served at his place of residence, 28367 Longfellow Lane, Albany, Louisiana,
              70711;

       9)     NICOLE S. LATO - a person of the age of majority and resident domiciliary of
              the Parish of Livingston, State of Louisiana, and, upon information and belief, the
              owner of Lot 50 of Acadian Trace Subdivision in Livingston Parish, who may be
              served at her place of residence, 28375 Longfellow Lane, Albany, Louisiana,
              70711;

                                               13
       Case 3:21-cv-00442-SDD-EWD             Document 1      08/02/21 Page 14 of 52




                                             23.

       In addition to the Defendants listed hereinabove at 1-7, Plaintiffs WAYNE BALLARD,

JR. and JENNIFER BALLARD assert their claims against the following defendant, who owns

the lot adjoining their residence:

       10)     DAWNA TULLY - a person of the age of majority and resident domiciliary of the
               Parish of Livingston, State of Louisiana, and, upon information and belief, the
               owner of Lot 2 of Acadian Trace Subdivision in Livingston Parish, who may be
               served at her place of residence, 28464 Longfellow Lane, Albany, Louisiana,
               70711;

                                             24.

       In addition to the Defendants listed hereinabove at 1-7, Plaintiffs RONALD ROBERTS,

III and KATHRYN ROBERTS assert their claims against the following defendants, who own

the two lots adjoining their residence:

       11)     DANIELLE VADO - a person of the age of majority and resident domiciliary of
               the Parish of Livingston, State of Louisiana, and, upon information and belief, the
               owner of Lot 33 of Acadian Trace Subdivision in Livingston Parish, who may be
               served at her place of residence, 28404 Longfellow Lane, Albany, Louisiana,
               70711;

       12)     RAFAEL VADO - a person of the age of majority and resident domiciliary of the
               Parish of Livingston, State of Louisiana, and, upon information and belief, the
               owner of Lot 33 of Acadian Trace Subdivision in Livingston Parish, who may be
               served at his place of residence, 28404 Longfellow Lane, Albany, Louisiana,
               70711;

       13)     ROBERT W. BRANSETT - a person of the age of majority and resident
               domiciliary of the Parish of Livingston, State of Louisiana, and, upon information
               and belief, the owner of Lot 35 of Acadian Trace Subdivision in Livingston Parish,
               who may be served at his place of residence, 28396 Longfellow Lane, Albany,
               Louisiana, 70711;




                                               14
       Case 3:21-cv-00442-SDD-EWD             Document 1      08/02/21 Page 15 of 52




                                             25.
       In addition to the Defendants listed hereinabove at 1-7, Plaintiffs ZACHARY RUSSELL

and LACEY RUSSELL assert their claims against the following defendants, who own the two

lots adjoining their residence:

       14)     CURNESHIA S. SKINNER - a person of the age of majority and resident
               domiciliary of the Parish of Livingston, State of Louisiana, and, upon information
               and belief, the owner of Lot 62 of Acadian Trace Subdivision in Livingston Parish,
               who may be served at her place of residence, 30287 Mouton Lane, Albany,
               Louisiana, 70711;

       15)     JON JERMAINE PALMER - a person of the age of majority and resident
               domiciliary of the Parish of Livingston, State of Louisiana, and, upon information
               and belief, the owner of Lot 62 of Acadian Trace Subdivision in Livingston Parish,
               who may be served at his place of residence, 30287 Mouton Lane, Albany,
               Louisiana, 70711;

       16)     KYLE A. BURGAN - a person of the age of majority and resident domiciliary of
               the Parish of Livingston, State of Louisiana, and, upon information and belief, the
               owner of Lot 64 of Acadian Trace Subdivision in Livingston Parish, who may be
               served at his place of residence, 30295 Mouton Lane, Albany, Louisiana, 70711;

                                             26.

       In addition to the Defendants listed hereinabove at 1-7, Plaintiff LUIS HINOSTROZA

asserts his claims against the following defendants, who own the two lots adjoining his residence:

       17)     DEMERRIA DRAKE-YOUNG - a person of the age of majority and resident
               domiciliary of the Parish of Livingston, State of Louisiana, and, upon information
               and belief, the owner of Lot 68 of Acadian Trace Subdivision in Livingston Parish,
               who may be served at her place of residence, 28462 Evangeline Lane, Albany,
               Louisiana, 70711;

       18)     KOURTIN MORRELL - a person of the age of majority and resident domiciliary
               of the Parish of Livingston, State of Louisiana, and, upon information and belief,
               the owner of Lot 68 of Acadian Trace Subdivision in Livingston Parish, who may
               be served at his place of residence, 28462 Evangeline Lane, Albany, Louisiana,
               70711;




                                               15
       Case 3:21-cv-00442-SDD-EWD                Document 1      08/02/21 Page 16 of 52




       19)       JANICE MORGAN - a person of the age of majority and resident domiciliary of
                 the Parish of Livingston, State of Louisiana, and, upon information and belief, the
                 owner of Lot 70 of Acadian Trace Subdivision in Livingston Parish, who may be
                 served at her place of residence, 28454 Evangeline Lane, Albany, Louisiana, 70711;

                                               27.

       In addition to the Defendants listed hereinabove at 1-7, Plaintiffs TIM ADDISON, II and

STACY ADDISON assert their claims against the following defendants, who own the two lots

adjoining their residence:

       20)       PHILLIP J. DAVIDSON, JR. - a person of the age of majority and resident
                 domiciliary of the Parish of Livingston, State of Louisiana, and, upon information
                 and belief, the owner of Lot 92 of Acadian Trace Subdivision in Livingston Parish,
                 who may be served at his place of residence, 28413 Evangeline Lane, Albany,
                 Louisiana, 70711;


       21)       STEVEN J. SCAVO, JR. - a person of the age of majority and resident domiciliary
                 of the Parish of Livingston, State of Louisiana, and, upon information and belief,
                 the owner of Lot 94 of Acadian Trace Subdivision in Livingston Parish, who may
                 be served at his place of residence, 28421 Evangeline Lane, Albany, Louisiana,
                 70711;

                                               28.


       In addition to the Defendants listed hereinabove at 1-7, Plaintiff JONATHAN

McMORRIS asserts his claims against the following defendants, who own the two lots adjoining

his residence:

       23)       RICHARD M. ADAMS - a person of the age of majority and resident domiciliary
                 of the Parish of Livingston, State of Louisiana, and, upon information and belief,
                 the owner of Lot 105 of Acadian Trace Subdivision in Livingston Parish, who may
                 be served at his place of residence, 28465 Evangeline Lane, Albany, Louisiana,
                 70711;

       24)       JOSHUA P. SERRANO - a person of the age of majority and resident domiciliary
                 of the Parish of Livingston, State of Louisiana, and, upon information and belief,
                 the owner of Lot 107 of Acadian Trace Subdivision in Livingston Parish, who may
                 be served at his place of residence, 28473 Evangeline Lane, Albany, Louisiana,
                 70711;


                                                  16
        Case 3:21-cv-00442-SDD-EWD                    Document 1          08/02/21 Page 17 of 52




                                                     29.

        In addition to the Defendants listed hereinabove at 1-7, Plaintiff GILBERT BANKSTON,

III asserts his claims against the following defendants, who own the two lots adjoining his

residence:

        25)      JENNIFER GONZALES - a person of the age of majority and resident
                 domiciliary of the Parish of Livingston, State of Louisiana, and, upon information
                 and belief, the owner of Lot 81 of Acadian Trace Subdivision in Livingston Parish,
                 who may be served at her place of residence, 28410 Evangeline Lane, Albany,
                 Louisiana, 70711;

        26)      DAWN SMITH - a person of the age of majority and resident domiciliary of the
                 Parish of Livingston, State of Louisiana, and, upon information and belief, the
                 owner of Lot 79 of Acadian Trace Subdivision in Livingston Parish, who may be
                 served at her place of residence, 28418 Evangeline Lane, Albany, Louisiana,
                 70711; and

        27)      RYAN SMITH - a person of the age of majority and resident domiciliary of the
                 Parish of Livingston, State of Louisiana, and, upon information and belief, the
                 owner of Lot 79 of Acadian Trace Subdivision in Livingston Parish, who may be
                 served at his place of residence, 28418 Evangeline Lane, Albany, Louisiana, 70711.

                                                     30.

        The Defendants listed above at numbers 8 through 27 are referred to hereinafter

collectively as “Homeowner Defendants.”


                                           FACTUAL BACKGROUND

         Acadian Trace is a residential subdivision in Albany, Louisiana. 7




        7
           The final plat for Acadian Trace Subdivision was prepared by Ronald K. Ferris, dated April 8, 2008, and
is recorded in Plat Book 59, Page 452, File No. 667721 in the official records of the Clerk and Recorder for the
Parish of Livingston, State of Louisiana, incorporated herein by reference thereto (as Exhibit E).


                                                        17
        Case 3:21-cv-00442-SDD-EWD                       Document 1            08/02/21 Page 18 of 52




                                                          29.

        The initial developer of Acadian Trace was The Resource Foundation, Inc., a Tennessee

non-profit corporation. The Resource Foundation acquired the property for the subdivision from

Acadian Trace, L.L.C. on or about May 27, 2008. 8

                                                        31.

        The Resource Foundation, Inc. initially developed the Acadian Trace subdivision with the

Louisiana Housing Authority and other lenders as a Manufactured Housing Development. 9

                                                        32.

        On or about June 9, 2010, The Resource Foundation, Inc. filed the Articles of Incorporation

of Acadian Trace HOA, Inc. with the Louisiana Secretary of State. 10

                                                        33.

        The purpose for the creation of Acadian Trace HOA, Inc. (the AHOA@), as stated in its

Articles of Incorporation, included, inter alia, A[p]erforming all of the duties and obligations of the

Corporation in connection with building restrictions (the ARestrictions@) that may be imposed on

property located in Livingston Parish, Louisiana, and developed as Acadian Trace Subdivision

(the ASubdivision@).@ 11




        8
            See Act of Sale executed by Peggy D. Westerman, Managing Member of Acadian Trace, L.L.C., recorded
in the office of the Clerk and Recorder for the Parish of Livingston, State of Louisiana, at file number 670203 on
May 27, 2008, incorporated herein by reference thereto (as Exhibit F (in globo).

        9
            Reference Made to the original final approved plat

        10
             Exhibit G (in globo), incorporated herein by reference thereto.

        11
             Exhibit G, p. 2.


                                                           18
       Case 3:21-cv-00442-SDD-EWD                Document 1     08/02/21 Page 19 of 52




                                                34.

       The stated purpose of the Declaration of Covenants and Restrictions for Acadian Trace

and Dedication and Transfer of Common Properties (the ADeclaration@) was Athe creation of a

residential community having a uniform plan of development and the preservation of property

values and amenities in that community... to protect Owners against such improper use of

surrounding Lots as will depreciate the value of their property; to guard against the erection

thereon of poorly designed or proportioned structures, and structures built of improper or

unsuitable materials... to prevent haphazard and inharmonious improvements of Lots; to secure

and maintain building site locations and setbacks; and in general to provide adequately for

quality improvements of the Property and thereby enhance the values of investments made by

the Developer and the purchasers of Lots. 12@          This Declaration also provided that A[t]he

[Developer] Committee will encourage Owners to utilize designs which have not been previously

used on the Property.@ 13

                                                35.

       Plaintiffs purchased their respective subdivision lots and/or homes in reliance on the

foregoing community documents, which created the restrictive subdivision regime.

                                                36.

       In no uncertain terms, the Developer=s (The Resource Foundation, Inc.=s) written

representations created the reasonable expectation that the subdivision would be a highly restricted

subdivision with strict enforcement mechanisms in place to ensure that the value of each owner=s

investment would be protected.


       12
            Exhibit A, p. 2 (Emphasis added).

       13
            Exhibit A, p. 4 (Emphasis added).


                                                  19
         Case 3:21-cv-00442-SDD-EWD                     Document 1          08/02/21 Page 20 of 52




                                                       37.

         Plaintiffs constructed their homes and/or purchased homes built in strict compliance with

the restrictions contained in the Declaration.

                                                       38.

         On or about January 16, 2019, The Resource Foundation, Inc. sold Lots 2-6, 8, 10-13, 15,

17-19, 22-24, 26, 28-33, 35-39, 41-48, 50-54, 56-60, 62, 64, 66, 68, 70-76, 78, 79, 81-77, 89-92,

94-97, 99, 100-105, and 107 to D.R. Horton, Inc. - Gulf Coast. 14

                                                       39.

         On or about January 16, 2019, The Resource Foundation, Inc. also executed an Assignment

of Developer Rights 15 to D.R. Horton, Inc. - Gulf South, assigning all of its rights as Developer

pursuant to the Declaration.

                                                       40.

         On or about January 16, 2019, The Resource Foundation, Inc., the State of Louisiana,

acting by and through the Division of Administration, Office of Community Development, and

LISC Louisiana Loan Fund, L.L.C., executed a Termination of Declaration of Building

Restrictions and Predial Servitudes 16 (the ATermination@), effectively removing all of the

restrictive covenants that had served to protect Plaintiffs and other homeowners in Acadian Trace

Subdivision from substandard construction, inharmonious design, and other design and/or

construction issues which could lead to diminution of their property values.


         14
           See Act of Cash Sale executed by E. D. Latimer, IV, Chief Executive Officer for The Resource
Foundation, Inc., recorded in the office of the Clerk and Recorder for the Parish of Livingston, State of Louisiana, at
file number 940348 on January 16, 2019, incorporated herein by reference thereto (see Exhibit H (in globo)).

         15
              Exhibit C (in globo).

         16
              Exhibit B (in globo).


                                                          20
       Case 3:21-cv-00442-SDD-EWD                 Document 1      08/02/21 Page 21 of 52




                                                41.

       The Termination was executed and filed without the consent or signatures of the

existing lot owners in Acadian Trace.

                                                42.

       On or about February 13, 2019, Defendant D.R. Horton, Inc. - Gulf Coast filed the

Amended and Restated Declaration of Covenants and Restrictions for Acadian Trace

Subdivision 17 (the AAmended Declaration@). This document unilaterally altered the Declaration

(as it existed prior to the execution of the Termination) to allow D.R. Horton, Inc. - Gulf Coast to

construct considerably less restrictive houses in the subdivision. Significant differences between

the original Declaration and the Amended Declaration include, but are not limited to, the

following:

       1)         the Amended Declaration removed the provision in Section 4.1(c) that Owners
                  would be encouraged to Autilize designs that have not been previously used on the
                  Property.@

       2)         the original Declaration required that design and construction plans for the initial
                  construction of homes on lots be submitted for approval to the Developer
                  Committee prior to the initiation of construction on the lots; the Amended
                  Declaration added the requirement that each set of plans submitted to the review
                  committee be accompanied by a Three Hundred and 00/100 ($300.00) non-
                  refundable AReview Fee.@

       3)         the Amended Declaration added the requirement that any modifications to
                  structures, including painting, renovations, and landscaping, had to be approved by
                  the Architectural Control Committee (ACC).

       4)         the Amended Declaration required that the HOA (and thereby the individual
                  owners, including Plaintiffs) be responsible for the reasonable costs of operation of
                  the ACC, including payment of professionals and staff assisting the ACC.

       5)         the original Declaration set the Annual Assessment at One Hundred Twenty and
                  00/100 ($120.00) per lot and required that any change in the amount of the Annual
                  Assessment have the approval of two-thirds (2/3) of the votes of the Owners. The
       17
            Exhibit D (in globo).


                                                   21
       Case 3:21-cv-00442-SDD-EWD             Document 1       08/02/21 Page 22 of 52




               Amended Declaration did not set forth a specific amount for the Annual
               Assessment, but instead stated that ARegular Assessments are based on the annual
               budget. Each Lot is liable for its share of the annual budget.@ It is important to
               note, however, that the Amended Declaration specifically exempts D.R. Horton,
               Inc. - Gulf Coast from paying any of its share as a Lot Owner.

       6)      the original Declaration required that no residence was permitted that had less than
               one thousand, two hundred (1,200) square feet of heated living area; the Amended
               Declaration removed this restriction.

       7)      the original Declaration included very specific minimum required setbacks, which
               requirements were not included in the Amended Declaration.

       8)      the original Declaration had specific requirements for garages, carports, trees,
               fireplace flues, accessory buildings, and utilities that were not included in the
               Amended Declaration.


                                             43.

       D.R. Horton, Inc. - Gulf Coast appointed Defendants George Kurz, David Stanton and

Jake Lambert as the Board of Directors of Acadian Trace HOA, Inc. Upon information and

belief, Defendants George Kurz, David Stanton, and Jake Lambert now or were are all

employees of D.R. Horton, Inc. - Gulf Coast at the time of the actions as described herein.

                                             44.

       The original community documents, particularly the Declaration, created a contract

between the individual lot owners and the HOA, including its Developer Committee (called the

AArchitectural Committee@ in the Amended Declaration). The Defendants= contractual duties

included enforcement of the Declaration of Covenants (Association Covenants), protection of the

aesthetic and monetary values of the Subdivision and each Owner=s property, and preservation of

the standards and ideals on which the Subdivision was conceived.




                                                22
        Case 3:21-cv-00442-SDD-EWD                      Document 1          08/02/21 Page 23 of 52




                                                      45.

       Prior to construction, D.R. Horton, Inc. - Gulf Coast, fraudulently acting without

governmental approval, raised all the lots purchased by an elevation of two (2) feet, changing the

natural water flow as designed in the final plat. 18

                                                      46.

       The redirection of the water flow from the approved final plat is considered a

violation of the Livingston Parish ordinances in effect in January 2019.

                                                      47.

       Following its January 16, 2019 acquisition, D.R. Horton, Inc. - Gulf Coast began the

construction of houses in Acadian Trace subdivision which are in violation of the natural and legal

drainage servitudes.

                                                      48.

       In the summer of 2019, D.R. Horton raised each of their lots two (2) feet and changed the

front half of the lots to flow to the street. The water flow directed to the street forced water on to

the street that then flowed onto the lower lots that were two feet lower.

                                                      49.

       The construction of these lots was not in accordance with the drainage plan and thus caused

and continues to cause drainage failure of the subdivisions’ streets.

                                                      50.

       By altering the natural flow of draining so that defendants’ properties drain onto plaintiffs’

properties, defendants created a servitude of drainage over plaintiffs’ properties that were




       18
         The final plat provided for water flow from the street to the rear of the lot.


                                                         23
        Case 3:21-cv-00442-SDD-EWD             Document 1       08/02/21 Page 24 of 52




previously unburdened by such a servitude or easement, which placement is in contravention of

the laws of the State of Louisiana, including, but not limited to, LSA- C.C. arts. 655 and 656.

                                              51.

        Defendants did not have any servitude, easement, or other rights under law or contract with

plaintiffs that allowed defendants or their predecessors in title to utilize or further burden the

plaintiffs’ properties or to permanently occupy and burden the plaintiffs’ properties with additional

water, including storm water, discharged by homes of homeowner defendants.

                                              52.

        As D.R. Horton built houses in Acadian Trace and Louisiana summer rains began, the

plaintiffs began to experience water flow issues.

                                              53.

        Water discharged at high volume from homeowner defendants’ homes as a result of D.R.

Horton, Inc. – Gulf South and D.R. Horton, Inc.’s unlawful and impermissible elevation of

homeowner defendants’ lots amounts to a physical invasion and occupation of plaintiffs’

properties and the ownership rights of plaintiffs, encumbering their interests pursuant to LSA- C.C.

art. 477.

                                              54.

        D.R. Horton sent out a letter offering to Aobserve@ the potential drainage issues. However,

they failed to take adequate steps to correct the issue of flooding when informed of the problem.

                                              55.

        Defendants knew or should have known that raising the elevation of their homesites and

altering the drainage system, installing community-wide drainage modifications, and building their




                                                 24
        Case 3:21-cv-00442-SDD-EWD                   Document 1         08/02/21 Page 25 of 52




homes would cause the destruction of plaintiffs’ drainage rights, thus causing plaintiffs’ properties

to flood and hold water.

                                                    56.

        The unapproved, illegal, and impermissible actions of defendants D.R. Horton, Inc. – Gulf

South and D.R. Horton, Inc. have caused sewage and other untreated water to intrude into

plaintiffs’ homes, causing damage to the property along with health concerns for plaintiffs and

their minor children.

                                                    57.

        Livingston Parish Council, under the belief that the homes were in compliance with the

Parish rules and regulations, continued to approve the construction of the homes in the Acadian

Trace subdivision.

                                                    58.

        Of course, the Livingston Parish Council was Aduped@ by D.R. Horton. 19

                                                    59.

        Acadian Trace HOA, Inc. has failed to act in the best interest of the Homeowners it was

organized to represent and continues to allow substandard construction to interfere with the

natural and legal drainage servitudes.

                                                    60.

        During development of the Acadian Trace subdivision, D.R. Horton, Inc. - Gulf Coast

employees George Kurz, Adam Lambert, and David Stanton were appointed as the Board of

Directors of the Acadian Trace Homeowners Association.



        19
          Documents received by counsel pursuant to a public records request to the Council show that there was
no approval of substantial changes.


                                                       25
       Case 3:21-cv-00442-SDD-EWD                Document 1    08/02/21 Page 26 of 52




                                                61.

       George Kurz was hired by the Acadian Trace Homeowners Association to be the

“property manager”.

                                                62.

       Under the Articles of Incorporation of Acadian Trace HOA, Inc., each owner of a Lot is a

member of the Corporation.

                                                63.

       Acadian Trace HOA, Inc. has failed to pursue action against D.R. Horton, Inc. - Gulf

Coast for the flooding which has taken place in Acadian Trace Subdivision.

                                                64.

       Acadian Trace HOA, Inc., by failing to take action, is harming the interests of its

members and is diluting the value of their interests in Acadian Trace HOA, Inc., as well as their

individual homes.

                                                65.

       Acadian Trace HOA, Inc., through mail and email, has threatened Plaintiffs with liens on

their homes.

                                                66.

       Acadian Trace HOA, Inc. is currently incapable of representing the rights and interests of

the homeowners of Acadian Trace subdivision due to the conflicted Ainterested directors@ who

were put into positions of power and control.




                                                  26
       Case 3:21-cv-00442-SDD-EWD              Document 1       08/02/21 Page 27 of 52




                                           Federal Claims
       .

                                           COUNT I CIVIL RICO

       (ALL PLAINTIFFS AGAINST D.R. HORTON, D.R. HORTON, INC. - GULF
       COAST, ACADIAN TRACE HOA, INC., GEORGE KURZ, ADAM LAMBERT,
       AND DAVID STANTON.)

       The Acadian Trace -D.R. Horton- D.R. Horton, Inc. - Gulf Coast- Rico Enterprise

                                              67.

       The following persons, and other persons presently unknown, have been members of and

constitute an “association-in-fact enterprise” within the meaning of RICO, and will be referred to

herein collectively as the “Enterprise”:

           a. D.R. Horton, Inc. - Gulf Coast, which designed and built the faulty construction

               knowing they were actively violating drainage and construction laws and which

               actively concealed the scope and nature of this defect from and lied to the public

               and Plaintiffs regarding the effects of their development, populated the board of

               directors of the Acadian Trace Homeowners Association with its own employees,

               and collaborated with those employees and the association to injure Plaintiffs.

           b. D.R. Horton, Inc., which actively created and controlled D.R. Horton, Inc. - Gulf

               Coast and D.R. Horton, Inc. - Gulf Coast’s actions and financially benefited from

               these actions and used the proceeds of these actions to injure Plaintiffs.

           c. George Kurz, who worked for both D.R. Horton, Inc. - Gulf Coast and as a

               member of the Board of Directors for the Acadian Trace Homeowners

               Association, who acted fraudulently in operating the Association to the detriment

               of Plaintiffs in order to benefit himself personally and benefit D.R. Horton, Inc. -

               Gulf Coast and D.R. Horton, Inc. and used these actions to injure plaintiffs.

                                                27
       Case 3:21-cv-00442-SDD-EWD              Document 1       08/02/21 Page 28 of 52




           d. David Stanton, who worked for both D.R. Horton, Inc. - Gulf Coast and as a

               member of the Board of Directors for the Acadian Trace Homeowners

               Association, who acted fraudulently in operating the Association to the detriment

               of Plaintiffs in order to benefit himself personally and benefit D.R. Horton, Inc. -

               Gulf Coast and D.R. Horton, Inc. and used these actions to injure plaintiffs.

           e. Jake Lambert, who worked for both D.R. Horton, Inc. - Gulf Coast and as a

               member of the Board of Directors for the Acadian Trace Homeowners

               Association, who acted fraudulently in operating the Association to the detriment

               of Plaintiffs in order to benefit himself personally and benefit D.R. Horton, Inc. -

               Gulf Coast and D.R. Horton, Inc. and used these actions to injure plaintiffs.

           f. Acadian Trace HOA, Inc., who worked in concert with and on behalf of D.R.

               Horton, Inc. - Gulf Coast and D.R. Horton, Inc. to fraudulently conceal the

               actions of D.R. Horton, Inc. and whose actions directly injured Plaintiffs.

                                              68.

       The Enterprise, which engages in and whose activities affect interstate and foreign

commerce is an association in fact of corporate entities and persons associated together for a

common purpose. The Enterprise has an ongoing organization with an ascertainable structure

and functions as a continuing unit with separate roles and responsibilities.

                                              69.

       While D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., George Kurz, Jake Lambert

David Stanton and Acadian Trace HOA, Inc. participate in the conduct of the Enterprise, they

have an existence separate and distinct from the Enterprise. Further, the Enterprise is separate




                                                28
       Case 3:21-cv-00442-SDD-EWD               Document 1      08/02/21 Page 29 of 52




and distinct from the pattern of racketeering in which D.R. Horton, Inc. - Gulf Coast, D.R.

Horton, and Acadian Trace HOA, Inc. engage.

                                              70.

       At all relevant times, D.R. Horton, Inc. has operated, controlled, or managed the

enterprise, through various actions. D.R. Horton, Inc.’s participation in the Enterprise is

necessary for the scheme to defraud because (among other reasons) D.R. Horton, Inc. designed,

financed, and supervised and actively concealed D.R. Horton, Inc. - Gulf Coast’s faulty

development and fraudulent concealment of the structural and drainage issues from Plaintiffs and

the public authorities, and has profited and is profiting from its concealment and lies.

                                              71.

       At all relevant times, D.R. Horton, Inc. - Gulf Coast has operated, controlled, or managed

the Enterprise, through various actions. D.R. Horton, Inc. - Gulf Coast’s participation in the

Enterprise is necessary for the scheme to defraud because (among other reasons) D.R. Horton,

designed, financed, and supervised the construction of the faulty development and fraudulently

concealed the structural and drainage issues from Plaintiffs and the public authorities, and has

profited and is profiting from its concealment and lies.

                                              72.

       At all relevant times, Acadian Trace HOA, Inc. has operated, controlled, or managed the

enterprise, through various actions. Acadian Trace HOA, Inc.’s participation in the Enterprise is

necessary for the scheme to defraud because, (among other reasons), Acadian Trace HOA, Inc.

suppressed the residents of the neighborhood and promoted the faulty development and

fraudulent concealment of the structural and drainage issues from Plaintiffs and the public

authorities, and has profited and is profiting from its concealment and lies.

                                                 29
       Case 3:21-cv-00442-SDD-EWD                Document 1      08/02/21 Page 30 of 52




                                                73.

   D.R. Horton, Inc., D.R. Horton, Inc. - Gulf Coast, and Acadian Trace HOA, Inc., as members

of the Enterprise, serve a common purpose, among other things, preserve the collusive

relationship between D.R. Horton, Inc., D.R. Horton, Inc. - Gulf Coast, and Acadian Trace HOA,

Inc., as described throughout this complaint.

                                                74.

   D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., George Kurz, Jake Lambert, David

Stanton and Acadian Trace HOA, Inc. benefit from this common purpose as described

throughout this complaint.

                                                75.

   D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., George Kurz, Jake Lambert, David

Stanton and Acadian Trace HOA, Inc. conduct and participate in the conduct of the affairs of the

Enterprise through a pattern of racketeering activity that has consisted of numerous and repeated

violations of the federal mail and wire fraud statutes, which prohibit the use of any interstate or

foreign mail or wire facility for the purpose of executing a scheme to defraud in violation of 18

USC 1341 and 1343.

                                                76.

   For D.R. Horton, Inc., the purpose of this scheme is detailed throughout the complaint. For

example, D.R. Horton, Inc. participates in the Enterprise in order to increase the value of the

publicly traded company, by avoiding land restrictions, allowing the company to build more

houses and to inter alia avoid the costs associated with complying with proper drainage and

construction laws. By concealing the nature of its actions and mistakes, D.R. Horton also boosts

consumer confidence in the D.R. Horton Brand and the D.R. Horton, Inc. - Gulf Coast Brand,



                                                  30
       Case 3:21-cv-00442-SDD-EWD               Document 1     08/02/21 Page 31 of 52




and avoids remediation and negative publicity, all of which further the scheme to defraud the

surrounding land owners and allows D.R. Horton to sell more homes than it otherwise would,

and to sell them at a higher price for more profit.

                                               77.

   For D.R. Horton, Inc. - Gulf Coast, the purpose of this scheme is detailed throughout the

complaint. For example, D.R. Horton, Inc. - Gulf Coast participates in the Enterprise in order to

increase the profits received by D.R. Horton, by avoiding land restrictions, allowing the

company to build more houses and to inter alia avoid the costs associated with complying with

proper drainage and construction laws. By concealing the nature of its actions and mistakes, D.R.

Horton, Inc. - Gulf Coast also boosts consumer confidence in the D.R. Horton Brand and the

D.R. Horton, Inc. - Gulf Coast Brand, and avoids remediation and negative publicity, all of

which further the scheme to defraud the surrounding land owners and allows D.R. Horton, Inc. -

Gulf Coast to facilitate the sale of more homes than it otherwise would, and to sell them at a

higher price for more profit.

                                               78.

    For Acadian Trace HOA, Inc., the purpose of this scheme is detailed throughout the

complaint. For example, Acadian Trace HOA, Inc. participates in the Enterprise in order to

increase the amount of HOA dues and increase the number of homes that can be built by D.R.

Horton, Inc. - Gulf Coast, by avoiding land restrictions, allowing the company to build more

houses and to inter alia avoid the costs associated with complying with proper drainage and

construction laws. By concealing the nature of its actions and mistakes, Acadian Trace HOA,

Inc. also boosts consumer confidence in the neighborhood and the Acadian Trace Brand and

avoids remediation and negative publicity, all of which further the scheme to defraud the

                                                 31
       Case 3:21-cv-00442-SDD-EWD              Document 1      08/02/21 Page 32 of 52




surrounding land owners and allows D.R. Horton, Inc. - Gulf Coast to facilitate the sale of more

homes than it otherwise would, and to sell them at a higher price for more profit.

                                             79.

   For George Kurz, the purpose of this scheme is detailed throughout the complaint. For

example, George Kurz made more money from D.R. Horton and D.R. Horton, Inc. - Gulf Coast

by controlling the Acadian Trace Homeowners Association and ensuring that D.R. Horton, Inc. -

Gulf Coast, his employer, was given the ability to bypass regulations and build substandard

drainage development by his position on the Board of Directors for the Acadian Trace HOA, Inc.

causing damage to Plaintiffs homes and properties.

                                             80.

   For Jake Lambert, the purpose of this scheme is detailed throughout the complaint. For

example, Jake Lambert made more money from D.R. Horton and D.R. Horton, Inc. - Gulf Coast

by controlling the Acadian Trace Homeowners Association and ensuring that D.R. Horton, Inc. -

Gulf Coast, his employer, was given the ability to bypass regulations and build substandard

drainage development by his position on the Board of Directors for the Acadian Trace HOA, Inc.

causing damage to Plaintiffs homes and properties.

                                             81.

   For David Stanton, the purpose of this scheme is detailed throughout the complaint. For

example, Stanton made more money from D.R. Horton and D.R. Horton, Inc. - Gulf Coast by

controlling the Acadian Trace Homeowners Association and ensuring that D.R. Horton, Inc. -

Gulf Coast, his employer, was given the ability to bypass regulations and build substandard



                                                32
       Case 3:21-cv-00442-SDD-EWD               Document 1       08/02/21 Page 33 of 52




drainage development by his position on the Board of Directors for the Acadian Trace HOA, Inc.

causing damage to Plaintiffs homes and properties.

                                               82.

   As detailed in the above, D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., George Kurz,

Jake Lambert, David Stanton and Acadian Trace HOA, Inc. were aware of the permitting issues

and faulty development but they intentionally subjected Plaintiffs to the consequences of

substandard development and subjected Plaintiffs to the financial losses associated with their

actions and consciously disregarded the rights of Plaintiffs to maximize profits.

                                               83.

   To further the scheme to defraud, D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., George

Kurz, Jake Lambert, David Stanton and Acadian Trace HOA, Inc. repeatedly misrepresented the

nature of the inadequate and fraudulent development defects.

                                               84.

    D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., George Kurz, Jake Lambert, David

Stanton and Acadian Trace HOA, Inc. devised a scheme- in furtherance of their collusive

relationship- to defraud by the use of mail, telephone, and internet traveling in interstate or

foreign commerce, writings, and/or signals including the D.R. Horton website, the D.R. Horton,

Inc. - Gulf Coast Website, the Acadian Trace HOA, Inc. Facebook Page, statements to Plaintiffs

via paper mail and email, communications between .R. Horton, D.R. Horton, Inc. - Gulf Coast,

and Acadian Trace HOA, Inc.




                                                 33
       Case 3:21-cv-00442-SDD-EWD              Document 1         08/02/21 Page 34 of 52




                                              85.

   D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., George Kurz, Jake Lambert, David

Stanton and Acadian Trace HOA, Inc. utilize and have utilized the interstate and international

mail and wires for the purpose of obtaining money or property by means of the omissions, false

pretenses, and misrepresentations described therein.

                                              86.

   D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., George Kurz, Jake Lambert, David

Stanton and Acadian Trace HOA, Inc. pattern of racketeering activity in violation of the mail and

wire fraud statutes includes, but is not limited to, the conduct alleged throughout this complaint.

                                              87.

   D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., George Kurz, Jake Lambert, David

Stanton and Acadian Trace HOA, Inc.’s conduct in furtherance of their scheme was intentional.

Plaintiffs were directly harmed as a result of RICO Defendants’ intentional conduct.

                                              88.

   As described throughout this complaint D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc.,

George Kurz, Jake Lambert, David Stanton and Acadian Trace HOA, Inc. engaged in a pattern

of related and continuous predicate acts and are likely to continue to do so. The predicate acts

constituted and constitute a variety of unlawful activities each conducted with the common

purpose of harming Plaintiffs and obtaining profit and control.

                                              89.

   The predicate acts were related and not isolated events.




                                                34
        Case 3:21-cv-00442-SDD-EWD               Document 1       08/02/21 Page 35 of 52




                                               90.

   The predicate acts were committed or caused to be committed by D.R. Horton, Inc. - Gulf

Coast, D.R. Horton, Inc., George Kurz, Jake Lambert, David Stanton and Acadian Trace HOA,

Inc. through their participation in the Enterprise and in furtherance of its fraudulent scheme, and

were interrelated in that they involved a collusive relationship and a common purpose as

described throughout this complaint.

                                               91.

   Plaintiffs aver that D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., George Kurz, Jake

Lambert, David Stanton and Acadian Trace HOA, Inc., “RICO Defendants”, have used the

construction of the Acadian Trace subdivision to endanger the lives of plaintiffs for the benefit of

RICO defendants.

                                               92.

   RICO defendants sent multitudes of communications to the Livingston Parish Council

averring that the property was in compliance with the regulations while knowing this was not the

case, in order to financially benefit from the falsities, constituting wire fraud.

                                               93.

   Plaintiffs aver that RICO Defendants engaged in a pattern of wire fraud that was widespread

and is believed to still be occurring.

                                               94.

   Plaintiffs aver that RICO Defendants engaged in communications which were meant to

defraud Plaintiffs of both tangible and intangible property rights.




                                                  35
       Case 3:21-cv-00442-SDD-EWD               Document 1       08/02/21 Page 36 of 52




                                              95.

   Plaintiffs aver that RICO defendants sent emails to plaintiffs containing fraudulent materials

which were designed to induce Plaintiffs into submitting to the RICO Defendants Scheme.

                                              96.

   Based on the RICO Defendants' fraudulent misrepresentations and other illegal actions in

connection with the Programs, Plaintiffs bring this action against the RICO Defendants pursuant

to the Racketeer Influenced and Corrupt Organizations Act ("RICO"), 18 USC §1961 et seq., and

other state laws. The RICO Defendants engaged in such violations directly and as co-

conspirators. The state law claims arise out of the same transaction or occurrence or series of

transactions or occurrences that form the basis of the RICO cause of action.

                                        CIVIL RICO COUNT II.

                                              97.

   In addition to the general factual allegations re-alleged and re-incorporated herein, through

the general re-allegation and incorporation by reference paragraph above, Plaintiffs re-allege and

incorporate by reference the allegations set forth in CIVIL RICO COUNT I.

                                              98.
   At all relevant times D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., George Kurz, Jake

Lambert, David Stanton and Acadian Trace HOA, Inc. have been and continue to be associated

with the enterprise and have agreed and conspired to violate 18 USC 1962 (c), that is, agreed to

conduct and participate, directly and indirectly in the conduct of the affairs of the Enterprise

through a pattern of racketeering activity, in violation of 18 USC 1962(d).




                                                 36
       Case 3:21-cv-00442-SDD-EWD                 Document 1     08/02/21 Page 37 of 52




                                              99.

   D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., George Kurz, Jake Lambert, David

Stanton and Acadian Trace HOA, Inc. knew their predicate acts of wire fraud and mail fraud

were a part of a pattern of racketeering activity and agreed to the commission of those acts to

further their purpose of defrauding Plaintiffs.

                                              100.

   As a direct and proximate cause of D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., George

Kurz, Jake Lambert, David Stanton and Acadian Trace HOA, Inc.’s conspiracy and the multiple

overt actions taken by D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., George Kurz, Jake

Lambert, David Stanton and Acadian Trace HOA, Inc. in furtherance of that conspiracy,

Plaintiffs have been injured in their persons and/or property.

                                       STATE COURT CLAIMS

                          DECLARATORY RELIEF (ALL DEFENDANTS)

                                              101.

       The Amended Declaration unlawfully diluted the very restrictions which protected the

monetary values and aesthetics of Plaintiffs= property. The amendments are self-serving, adopted

by Ainterested directors@ and conflicted members of the HOA, and breach the contractual

relationship established by the community documents with Plaintiffs.

                                              102.

       The Amended Declaration is equally unlawful and unenforceable because the Acadian

Trace Board of Directors, as currently composed of George Kurz, Dave Stanton and Adam

Lambert, creates an impossible condition. These Defendants cannot act in the interests of both

the HOA and D.R. Horton, Inc. - Gulf Coast, their employer.



                                                  37
       Case 3:21-cv-00442-SDD-EWD               Document 1       08/02/21 Page 38 of 52




                                               103.

       Because the Board of Directors is directly in conflict with the purpose of those positions

and thus contrary to the purpose of the restrictive covenants, namely, failing to protect the

aesthetic and monetary values of the Subdivision and each Owner's lot, the building restrictions

which placed them in this position are illegal, improper, and thus unenforceable.

                                               104.

       Defendants D.R. Horton, Inc. and D.R. Horton, Inc. - Gulf Coast have developed homes

throughout the Acadian Trace Subdivision which are adjoined to plaintiffs homes.

                                               105.

       Defendants have raised the elevation of the Acadian Trace properties, causing water to

flow into the yards and homes of Plaintiffs rather than the rear of the back lot.

                                               106.

       Defendant D.R. Horton, Inc. - Gulf Coast built homes that directly interfere with the

natural and historical flow of drainage for the Acadian Trace Subdivision.

                                               107.

       As a result of this alteration, Plaintiffs suffer complete loss of use of their yards, debris

floating into their yards due to runoff, excessive standing water around their homes, flooding

inside of their homes, mental anguish, embarrassment, loss of use of their homes, and loss of

value of their homes.

                                               108.

       Defendant D.R. Horton, Inc. - Gulf Coast has failed to abate this nuisance to plaintiffs,

even after learning of the problem.




                                                 38
       Case 3:21-cv-00442-SDD-EWD               Document 1      08/02/21 Page 39 of 52




                                              109.

       By enacting the Amended Declaration and Association Amendments, Defendants used

the Louisiana Homeowners Association Act (ALHAA@) to impair Plaintiffs' constitutionally

protected rights.

                                              110.

       By having the Livingston Parish Clerk of Court record the amendments in the

Conveyance Records and the Livingston Parish Council approving the actions of the Committee

there has been sufficient Astate action@ for enforcement of the Plaintiffs= procedural due process

rights and equal protection rights.

                                              111.

       The Amended Declaration deprived Plaintiffs of valuable property interests, including

impairment of the aesthetics and monetary value of Plaintiffs= properties. Additionally, their

interest in their personal safety and health has been impaired. Because the Amendments were

enacted unilaterally by the Board of Directors, and under the direction of D.R. Horton Ltd

through its subsidiary D.R. Horton, Inc. - Gulf Coast, while being approved by Livingston

Parish, Plaintiffs were deprived of their procedural due process rights to prior notice and a

meaningful opportunity to be heard.

                                              112.

       The Termination and Amended Declaration also violated Plaintiffs= equal protection

rights by creating a disparity in the treatment of, and the impact upon, the Plaintiffs as compared

to that of subsequent lot owners. The disparity includes, but is not limited to, the following:

   A. The flow of excessive water and debris onto the property of Plaintiffs, resulting in a risk

       to their safety, and a loss of value to their homes;



                                                 39
        Case 3:21-cv-00442-SDD-EWD               Document 1       08/02/21 Page 40 of 52




   B. Whereas Plaintiffs will suffer a reduction in the aesthetics and value of their property,

       D.R. Horton, Inc. - Gulf Coast and subsequent lot owners will actually experience an

       increase in the value of their homes due to proximity with the superior homes of

       Plaintiffs;

   C. Whereas Plaintiffs pay homeowner assessments, D.R. Horton, Inc. - Gulf Coast is exempt

       from assessments; and

   D. Any and all other inequalities as may be subsequently discovered and proven at trial.

                                                113.

       The Louisiana Homeowners Association Act prohibits any use or interpretation of the

statute to impair the constitutionally protected rights of the homeowners. The statute also

provides Plaintiffs with the rights to damages and injunctive relief where the Association has

violated a duty, including a constitutional duty, to the homeowners.

                                                114.

       In accordance with Fed. R. Civ. Pro. 57, et seq., Plaintiffs request that the Court declare

the following rights of Plaintiffs arising under contract, statute, and other law, to-wit:

       a)      The Amended Declaration and Association Amendments are unlawful and

               unenforceable for the reasons set forth hereinabove;

       b)      The restrictions contained in the original Declaration are enforceable as written;

       c)      The original Declaration created a contract between defendants and plaintiffs,

               which was breached by defendants through failure to enforce the restrictions

               contained in said Declaration;

       d)      The individual defendants are personally liable to plaintiffs on the basis of

               intentional interference with the contact between defendants and plaintiffs, failing



                                                  40
        Case 3:21-cv-00442-SDD-EWD             Document 1       08/02/21 Page 41 of 52




               to manage the Association as a separate entity, commingling of funds, unlawful

               distributions, conflict of interest, and/or such other fault as may be discovered and

               proven at trial;

        e)     Defendants acted intentionally and in bad faith at all relevant times; and,

        f)     Defendants violated Plaintiffs' rights to procedural due process and equal

               protection.

                                              115.

        As a result of this breach, plaintiffs have suffered physical and emotional damages from

flooding caused at least in part by the failure of Livingston Parish to maintain the drainage

servitudes dedicated to it.

                                              116.

        Acadian Trace HOA, Inc. owes a fiduciary duty to the members of the Association to

protect the value of the properties which are the members of the association.

                                              117.

        Acadian Trace HOA, Inc. breached this duty when it approved D.R. Horton, Inc. - Gulf

Coast to build homes not in accordance with pre-existing drainage servitudes and allowed D.R.

Horton, Inc. - Gulf Coast to change the direction of the water flow to the detriment of the

plaintiffs.

                                              118.

        As a result of this breach, plaintiffs have suffered physical and emotional damages as

well as property damages and other damages which will be proved at trial.




                                                41
        Case 3:21-cv-00442-SDD-EWD             Document 1       08/02/21 Page 42 of 52




        COUNT 1 - DERIVATIVE ACTION (ACADIAN TRACE HOA, INC.)

        Plaintiffs incorporate by reference and re-allege each and every allegation as set forth

fully hereinabove, and further state as follows:

                                              119.

        Acadian Trace HOA, Inc. owes a fiduciary duty to its members.

                                              120.

        Under the Articles of Incorporation of Acadian Trace HOA, Inc., each owner of a Lot is a

member of the Corporation.

                                              121.

        This action is not a collusive one to confer jurisdiction that the court would otherwise

lack.

                                              122.

        Above-captioned Plaintiffs made repeated requests to the Acadian Trace HOA, Inc. to

stop the flooding which has taking place within the neighborhood; however, these complaints

were not acted upon.

                                              123.

        Plaintiffs aver that further complaints to the Acadian Trace HOA, Inc. about D.R. Horton

would have been fruitless since D.R. Horton Employees were in charge of Acadian Trace HOA,

Inc.

                                              124.

        Acadian Trace HOA, Inc. has failed to pursue action against D.R. Horton, Inc. - Gulf

Coast for the flooding which has taken place in Acadian Trace Subdivision.




                                                   42
       Case 3:21-cv-00442-SDD-EWD                Document 1      08/02/21 Page 43 of 52




                                                125.

       Acadian Trace HOA, Inc., by failing to take action, is harming the interests of its

members and is diluting the value of their interests in Acadian Trace HOA, Inc., as well as their

individual homes.

                                                126.

       Acadian Trace HOA, Inc. is currently incapable of representing the rights and interests of

the homeowners of Acadian Trace subdivision due to the conflicted Ainterested directors@ who

were put into positions of power and control.

          COUNT 2 - BREACH OF FIDUCIARY DUTY (ALL DEFENDANTS EXCEPT

                                HOMEOWNER DEFENDANTS)

       Plaintiffs incorporate by reference and re-allege each and every allegation contained

above as fully set forth herein, and further state as follows:

                                                127.

       Livingston Parish Council breached this duty when the Parish approved the poor drainage

plans of D.R. Horton in Acadian Trace.

                                                128.

       Livingston Parish Council further breached this duty when it failed to take any remedial

measures to ensure D.R. Horton complied with Parish ordinances when building the Acadian

Trace Subdivision after it was put on notice of a drainage problem.

                                                129.

       Livingston Parish Council breached its fiduciary duty when it did not ensure that D.R.

Horton complied with relevant engineering standards when building the Acadian Trace

Subdivision.



                                                  43
       Case 3:21-cv-00442-SDD-EWD               Document 1      08/02/21 Page 44 of 52




                                              130.

       As a result of this breach, Plaintiffs have suffered loss of property value, emotional and

physical damages, as well as a loss of confidence that the Parish can protect its citizens.

                                              131.

        D.R. Horton, Inc. - Gulf Coast is currently in control of the Developer Rights pursuant to

the Assignment of Developer Rights executed on January 16, 2019. D.R. Horton, Inc. - Gulf

Coast inserted its own employees into the position of the Board of Directors, thus undertaking a

fiduciary duty to act in the best interest of Acadian Trace HOA, Inc.

                                              132.

       George Kurz, David Stanton, and Jake Lambert all accepted fiduciary positions on the

Acadian Trace HOA, Inc. Board of Directors.

                                              133.

       George Kurz, David Stanton, and Jake Lambert all breached this duty when they acted in

the best interest of their employer, D.R. Horton, Inc. - Gulf Coast and not Acadian Trace HOA,

Inc., when they approved and allowed houses to be built that would lower the values of the

homes inside of Acadian Trace Subdivision, cause flooding to these houses, and endanger the

safety of the residents, in order to benefit their employer D.R. Horton, Inc. - Gulf Coast.

                                              134.

       As a result of this breach, plaintiffs have suffered physical and emotional damages,

property damages and other damages to be proved at trial.

                                              135.

       By failing to keep the drainage servitudes around the Acadian Trace Subdivision clear of

debris and blockages, Livingston Parish has breached these duties.



                                                 44
        Case 3:21-cv-00442-SDD-EWD              Document 1       08/02/21 Page 45 of 52




           COUNT 3 - BREACH OF LOUISIANA UNFAIR TRADE PRACTICES ACT

        (D.R. HORTON, INC. - GULF SOUTH, D.R. HORTON, INC., ACADIAN TRACE

        HOA, INC., GEORGE KURZ, DAVID STANTON AND JAKE LAMBERT)

       Plaintiffs incorporate by reference and re-allege each and every allegation contained

above as fully set forth herein, and further state as follows:

                                               136.

       Plaintiffs aver that D.R. Horton, Inc. - Gulf Coast, D.R. Horton, Inc., Acadian Trace

HOA, Inc., George Kurz (in his personal capacity), David Stanton (in his personal capacity), and

Jake Lambert (in his personal capacity) have engaged in unfair trade practices under LSA- R.S.

51:1401, et seq.

                                               137.

       Specifically, but without limitation, Plaintiffs aver that Defendants= continual efforts to

collect assessments under the (illegal) Amended Declaration constitutes a continuing violation of

unfair trade practices.

                                               138.

       In addition to or in the alternative, Plaintiffs further aver that Defendants D.R. Horton,

Inc. - Gulf Coast, D.R. Horton, Inc., Acadian Trace HOA, Inc., George Kurz (in his personal

capacity), David Stanton (in his personal capacity), and Jake Lambert (in his personal capacity)

continuously engage in a deceptive and unfair business practices in ways designed to harm the

consumer interests of Plaintiffs.




                                                  45
       Case 3:21-cv-00442-SDD-EWD               Document 1       08/02/21 Page 46 of 52




                                               139.

       In addition to or in the alternative, Plaintiffs further aver that Defendants D.R. Horton,

Inc. - Gulf Coast, D.R. Horton, Inc., Acadian Trace HOA, Inc., George Kurz (in his personal

capacity), David Stanton (in his personal capacity), and Jake Lambert (in his personal capacity)

continually and consistently engage in business practices that are illegal, immoral, unscrupulous,

and against public policy.

         COUNT 4 - NUISANCE AND NEGLIGENCE (D.R. HORTON, INC. -
        GULF COAST, D.R. HORTON, INC., LIVINGSTON PARISH COUNCIL,
                      AND HOMEOWNER DEFENDANTS

       Plaintiffs incorporate by reference and re-allege each and every allegation contained

above as fully set forth herein, and further state as follows:

                                               140.

       In utter disregard of Plaintiffs= right to enjoy their property, Defendant D.R. Horton, Inc. -

Gulf Coast has failed to control the excessive water runoff created by their construction.

                                               141.

       As a result of the failure to abate nuisance/negligence of Defendant D.R. Horton, Inc. -

Gulf Coast and Acadian Trace HOA, Inc., standing water has become prevalent in Plaintiffs

yards, restricting their ability to use their yards and further causing embarrassment and mental

anguish.

                                               142.

       The increased flow of water has also caused the foundations of Plaintiffs= homes to

deteriorate, representing a massive expense for plaintiffs.




                                                  46
        Case 3:21-cv-00442-SDD-EWD              Document 1         08/02/21 Page 47 of 52




                                               143.

        Since their purchase of the properties developed by D.R. Horton, Inc. - Gulf Coast,

Homeowner Defendants Austin R. Kinchen, Nicole S. Lato, Dawna Tully, Danielle Vado, Rafael

Vado, Kristen Sumrall, Curneshia S. Skinner, Jon Jermaine Palmer, Kyle A. Burgan, Demerria

Drake-Young, Kourtin Morrell, Janice Morgan, Phillip J. Davidson, Jr., Steven J. Scavo, Jr.,

Richard M. Adams, Joshua P. Serrano, Jennifer Gonzales, Dawn Smith, and Ryan Smith, and/or

their employees, agents, and/or assigns have continued to negligently fail to abate the nuisance

flowing from their properties onto the properties of Plaintiffs.

                                               144.

        In addition to or in the alternative, at all times relevant hereto, Defendants D.R. Horton,

Inc. - Gulf Coast, Acadian Trace HOA, Inc., Austin R. Kinchen, Nicole S. Lato, Dawna Tully,

Danielle Vado, Rafael Vado, Kristen Sumrall, Curneshia S. Skinner, Jon Jermaine Palmer, Kyle

A. Burgan, Demerria Drake-Young, Kourtin Morrell, Janice Morgan, Phillip J. Davidson, Jr.,

Steven J. Scavo, Jr., Richard M. Adams, Joshua P. Serrano, Jennifer Gonzales, Dawn Smith, and

Ryan Smith knew or should have known that the drainage systems on the properties were

inadequate and were interfering with Plaintiffs= use and enjoyment of their properties.

                                               145.

        In addition to or in the alternative, at all times relevant hereto, Defendant Livingston

Parish Council knew or should have known that D.R. Horton, Inc. - Gulf Coast and its successors

in title were building faulty facilities and causing excess water, debris, and erosion to occur on

the properties of Plaintiffs.




                                                 47
        Case 3:21-cv-00442-SDD-EWD              Document 1       08/02/21 Page 48 of 52




                                               146.

        At all relevant times, defendant Livingston Parish Council knew or should have known

that D.R. Horton, Inc. - Gulf Coast and its successors in title were building faulty facilities and

causing excess water, debris, and erosion to occur on the properties of the Plaintiffs.

                                               147.

        Livingston Parish Council failed to act in a reasonably prudent manner and, as a result,

Plaintiffs have suffered loss of use, property damage, mental anguish, and other damages to be

proven at trial.

                                               148.

        At all times relevant hereto, Livingston Parish Council had a duty to ensure that the

drainage servitudes publicly dedicated to Livingston Parish were clear from debris and could

adequately drain the areas surrounding the Acadian Trace subdivision.

                                               149.

        The drainage servitudes dedicated to public use have not been maintained.

                                               150.

        On or around May 24, 2021, Livingston Parish informed the Home Owners that the

Sewage system was not designed for the number of houses built in the neighborhood.

                                               151.

        As a result of Livingston Parish Council's negligence in maintaining the servitudes,

Plaintiffs have suffered flooding, loss of use of their properties, mental anguish, and other

damages to be proven at trial.




                                                 48
       Case 3:21-cv-00442-SDD-EWD               Document 1       08/02/21 Page 49 of 52




                                 RESERVATION OF RIGHTS

                                               152.

       There are a great number of documents and other forms of information (including emails,

text messages, correspondence between/among Defendants, and entity organizational and

managerial documents) that are within Defendants= possession, custody, or control to which

Plaintiffs do not have access. These documents and information will likely support Plaintiffs’

existing claims and may give rise to additional claims or causes of action against the Defendants

and other conspirators. As such, Plaintiffs hereby request that Defendants take every effort to

preserve all evidence relating to this matter, including but not limited to emails, text messages,

correspondence, contracts, and agreements. Further, Plaintiffs reserve their right to assert

additional claims after discovery in this case and reserve the right to seek relief from Defendants

under any other viable legal theory.

                                            DAMAGES

                                               153.

       As a result of Defendants= unlawful actions, Plaintiffs have sustained the loss of monetary

value of their lot and residence, the loss of the enjoyment of their property and its aesthetic

value, related intellectual damages, mental anguish, emotional distress, harassment, humiliation,

worry, embarrassment, future medical expenses, lost wages, any increase in their assessments

related to D.R. Horton, Inc. - Gulf Coast=s exemption from assessments, attorneys= fees and court

costs, and all other damages caused by the actions of defendants.

                                               154.

       As a result of Defendants= unlawful actions, the Acadian Trace HOA, Inc. has sustained

the loss of assessments diverted to Defendants= account, the loss of assessments that should be



                                                 49
        Case 3:21-cv-00442-SDD-EWD              Document 1        08/02/21 Page 50 of 52




paid by D.R. Horton, Inc. - Gulf Coast and/or D.R. Horton, Inc., the loss of value in the

subdivision as a whole, attorneys= fees and court costs, and all other damages caused by the

actions of Defendants.

                                               155.

        In accordance with Rule 38(b) of the Federal Rules of Civil Procedure, plaintiffs demand

a trial by jury for all matters so triable.

        WHEREFORE, Plaintiffs pray that that all Defendants be cited and served and made to

appear and answer this Petition and after due proceedings are had, that declaratory judgment be

rendered against Defendants, declaring as follows:

        Termination of Declaration of Building Restrictions and Predial Servitudes are unlawful
        and unenforceable for the reasons set forth hereinabove;

        The restrictions contained in the original Declaration of Covenants and Restrictions for
        Acadian Trace are enforceable as written;

        The original Declaration of Covenants and Restrictions for Acadian Trace created a
        contract between Defendants and Plaintiffs, which was breached by Defendants through
        failure to enforce the restrictions contained in said Declaration of Covenants and
        Restrictions for Acadian Trace;

        The individual Defendants are personally liable to Plaintiffs on the basis of intentional
        interference with the contract between Defendants and Plaintiffs, failing to manage the
        Association as a separate entity, commingling of funds, unlawful distributions, conflict of
        interest, breach of fiduciary duty, and any and all other fault as may be discovered and
        proven at trial;


        In accordance with Fed. R. Civ. Pro. 57, et seq., Plaintiffs request that the Court declare

the following rights of Plaintiffs arising under contract, statute, and other law, to-wit:

            a. The Amended Declaration and Association Amendments are unlawful and
               unenforceable for the reasons set forth hereinabove;

            b. The restrictions contained in the original Declaration are enforceable as written;




                                                  50
       Case 3:21-cv-00442-SDD-EWD               Document 1       08/02/21 Page 51 of 52




           c. The original Declaration created a contract between defendants and plaintiffs,
              which was breached by defendants through failure to enforce the restrictions
              contained in said Declaration;

           d. The individual defendants are personally liable to plaintiffs on the basis of
              intentional interference with the contact between defendants and plaintiffs, failing
              to manage the Association as a separate entity, commingling of funds, unlawful
              distributions, conflict of interest, and/or such other fault as may be discovered and
              proven at trial;

           e. Defendants acted intentionally and in bad faith at all relevant times; and,

           f. Defendants violated Plaintiffs' rights to procedural due process and equal
              protection.


       PLAINTIFFS FURTHER PRAY that judgment be rendered in favor of Plaintiffs and

against Defendants, D.R. HORTON, INC. - GULF COAST, D.R. HORTON, INC.,

ACADIAN TRACE HOA, INC., GEORGE KURZ, DAVID STANTON, JAKE

LAMBERT, for violations of the Civil Rico Statute including treble damages and attorneys fees.

       PLAINTIFFS FURTHER PRAY that judgment be rendered in favor of Plaintiffs

and against Defendants, D.R. HORTON, INC. - GULF COAST, D.R. HORTON, INC.,

ACADIAN TRACE HOA, INC., GEORGE KURZ, DAVID STANTON, JAKE

LAMBERT, LIVINGSTON PARISH COUNCIL, AUSTIN R. KINCHEN, NICOLE S.

LATO, DAWNA TULLY, DANIELLE VADO, RAFAEL VADO, KRISTEN SUMRALL,

CURNESHIA S. SKINNER, JON JERMAINE PALMER, KYLE A. BURGAN,

DEMERRIA DRAKE-YOUNG, KOURTIN MORRELL, JANICE MORGAN, PHILLIP J.

DAVIDSON, JR., STEVEN J. SCAVO, JR., RICHARD M. ADAMS, JOSHUA P.

SERRANO, JENNIFER GONZALES, DAWN SMITH, and RYAN SMITH, jointly,

severally, and in solido, or as their respective liabilities may appear, for all damages sustained by




                                                 51
       Case 3:21-cv-00442-SDD-EWD              Document 1       08/02/21 Page 52 of 52




Plaintiffs, in the types and amounts set forth hereinabove and sufficient to satisfy the needs of

justice, and in the amounts deemed compensatory by the Court.

       PLAINTIFFS FURTHER PRAY for a trial by jury for all matters so triable.

       PLAINTIFFS FURTHER PRAY for any and all other full, general, or equitable relief

as the Court may deem right and proper in the premises.

                                              Respectfully Submitted by:

                                              WHITEHEAD LAW FIRM

                                              By:     /s/ Jack K. Whitehead, Jr.
                                              JACK K. WHITEHEAD, JR.. #17863
                                              JOHN-ED L. BISHOP (31622)
                                              JOSH L. DAVIS (39153
                                              11909 Bricksome Avenue, Suite W-3
                                              Baton Rouge, Oklahoma 70816
                                              Telephone: (225) 303-8600
                                              Fax: (225) 303-0013
                                              teamwhitehead@whitehead-law.com



                                              PENDLEY, BAUDIN & COFFIN, L.L.P.

                                              By: ___/s/Patrick W. Pendley_______
                                              PATRICK W. PENDLEY (10421)
                                              ANDREA BARIENT (35643)
                                              24110 Eden St.
                                              Plaquemine, LA 70764
                                              Telephone :(225) 687-6396
                                              Facsimile: (225) 687-6398




                                                 52
